Case 3:20-cv-00690-WQH-BGS Document 6 Filed 02/17/21 PageID.20 Page 1 of 2




 1 MADAR LAW CORPORATION
   Alex S. Madar, Esq. (SBN: 319745)
 2
   alex@madarlaw.net
 3 11510 Eaglesview Ct
   San Diego, CA 92127
 4
   Telephone: (858) 299-5879
 5 Fax: (619) 354-7281
 6 Attorneys for Plaintiff
   MARK KAUFMAN
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11 Mark Kaufman, Individually and on                   Case No. 3:20-cv-00690-WQH-BGS
   Behalf of all Others Similarly Situated,
12                                                     NOTICE OF VOLUNTARY
                 Plaintiff,                            DISMISSAL PURSUANT TO
13                                                     F.R.C.P. 41(a)(1)(A)(i)
         v.
14
   ICONCEPT MD CONTACT
15
   SOLUTIONS CORPORATION,
16
                 Defendant.
17
18
            Pursuant to F.R.C.P. 41(a)(1(A)(i) of the Federal Rules of Civil Procedure, plaintiff Don
19
     Hildre, through his undersigned counsel, hereby gives notice that the above captioned is
20
21 voluntarily dismissed with prejudice as to plaintiff Mark Kaufman, and voluntarily dismissed
22 without prejudice as to the putative class.
23
24
25
26
27
28
                                                                        Case No. 3:20-cv-00690-WQH-BGS
                                                                    NOTICE OF VOLUNTARY DISMISSAL
Case 3:20-cv-00690-WQH-BGS Document 6 Filed 02/17/21 PageID.21 Page 2 of 2




 1 Dated: February 17, 2021
 2                            MADAR LAW CORPORATION
 3
                              By                  s/ Alex S. Madar
 4
                                                 ALEX S. MADAR
 5                                              Attorneys for Plaintiff
 6                                                 Mark Kaufman
                                              Email: alex@madarlaw.net
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -1-             Case No. 3:20-cv-00690-WQH-BGS
                                                    NOTICE OF VOLUNTARY DISMISSAL
